Citation Nr: 0431628	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  00-21 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a dental disorder, 
secondary to the service-connected seizure disorder.  

2.  Entitlement to service connection for a psychiatric 
disorder, secondary to the service-connected seizure 
disorder.  

3.  Entitlement to an initial rating in excess of 20 percent 
for a seizure disorder prior to November 1, 1996.

4.  Entitlement to an initial rating in excess of 40 percent 
for a seizure disorder from November 1, 1996.  

5.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans
ATTORNEY FOR THE BOARD
T. Robinson, Counsel

INTRODUCTION

The veteran served on active duty from January 1963 to 
October 1966.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in June 1999 and January 2003 
of a Department of Veterans Affairs (VA) Regional Office 
(RO). 

As the veteran appealed the initial rating assigned following 
the grant of service connection for a seizure disorder, the 
Board has characterized this issue as a staged rating, that 
is, separate ratings for separate periods of time based on 
facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999). 


FINDINGS OF FACT

1.  The dental disorder was not caused or made worse by the 
service-connected seizure disorder.

2.  The psychiatric disorder was not caused or made worse by 
the service-connected seizure disorder. 

3.  Prior to November 1, 1996, the seizure disorder was 
manifested by questionable nocturnal seizures without 
objective evidence of at least 1 major seizure in a six month 
period, or 2 major seizures in a one year period, or an 
average of at least 5 to 8 minor seizures weekly.

4.  From November 1, 1996, the seizure disorder was 
manifested by about 1 major seizure during any six-month 
period, or two major seizures during any year, or 5 to 8 
minor seizures weekly. 

5.  Service connection is in effect for a seizure disorder, 
rated 40 percent disabling; and tinea cruris, rated 
noncompensably disabling, for a combined rating of 40 
percent.

6.  The veteran completed his GED at the high school level 
and he has work experience as a file clerk, domestic 
engineer, and computer programmer.  

7.  The veteran is not unemployable due to his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The dental disorder is not proximately due to, the result 
of, or aggravated by, the service-connected seizure disorder.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.310 (2004).

2.  The psychiatric disorder is not proximately due to, the 
result of, or aggravated by, the service-connected seizure 
disorder.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.310 (2004). 

3.  The criteria for an initial rating in excess of 20 
percent for a seizure disorder prior to November 1, 1996, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.121, 4.124a, Diagnostic Code 8910 (2004).

4.  The criteria for a rating in excess of 40 percent for a 
seizure disorder from November 1, 1996, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§4.7, 
4.121, 4.124a, Diagnostic Code 8910 (2004).

5.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) are not met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the RO notified the veteran of the VCAA after 
the adjudication of the rating for a seizure disorder and the 
TDIU claim.  The RO provided VCAA notice as to the claims for 
service connection before the adjudication. 

In a January 2001 letter, the RO provided the veteran notice 
of the evidence needed to substantiate the claims of service 
connection.  In the June 2004 supplemental statements of the 
case, the RO provided the veteran with notice of the reasons 
for the adverse determination as the claim and the text of 
38 C.F.R. § 3.159, implementing 38 U.S.C.A. §§ 5103 and 
5103A.  The veteran was then on notice that VA would obtain 
VA records and other records he identified, and that he 
should provide any evidence in his possession that pertained 
to the claims. 

Although part of the VCAA notice was out of sequence, the 
VCAA notice when provided substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and of Charles v. Prinicipi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice). 

As for the deciding the claim before the expiration of the 
one-year period to submit evidence, 38 U.S.C.A. § 5103(b)(3) 
(West 2002 & Supp. 2004) authorizes the Secretary of VA to 
make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (invalidating a 
regulatory provision, implementing the VCAA that required a 
response to VCAA in less than the statutory one-year period).  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual Background

A review of the service medical records shows that the 
veteran was treated for a head laceration.  

A VA hospital report, dated in February 1968, reveals a 
diagnosis of grand mal epilepsy.  

On VA examination in December 1992, the diagnosis was post-
traumatic grand mal epilepsy.  

VA records, dated from February 1990 to March 1997, show that 
the veteran was seen for his seizure disorder.  He had a 
seizure in February 1990 and thereafter the seizure disorder 
was well controlled with medication. 

A June 1996 VA hospital report discloses that treatment for 
adjustment disorder with depression and anxious mood was 
unrelated to the service-connected seizure disorder. 

On VA examination in January 1997, the physical examination 
was normal.  It was noted that the veteran had a seizure 
within one year of the examination.  

On VA general medical examination in April 1997, the veteran 
complained of seizures three times per month.  The diagnosis 
was seizure disorder under treatment.

VA records, dated from June 1998 to April 2000, note 
obsessive-compulsive disorder and depression.  

VA records, dated in September 1998, reveal a diagnosis of 
obsessive-compulsive disorder with hospitalization.  

On VA examination in March 1999, the diagnosis was grand mal 
seizures. 

On VA neurological examination in March 1999, the examination 
was unremarkable.  

In June 1999, the veteran was hospitalized for depression and 
anxiety.  

On VA neuropsychological evaluation in October 1999, there 
was no evidence of memory impairment or general deterioration 
of intelligence.  Intellectual functioning was normal.  There 
was evidence of mild dysnomia.  

In a November 1999 addendum, the VA physician stated that the 
veteran's motor deficits due to a stroke did not render him 
unemployable and that the seizures were nocturnal, but he was 
unable to operate heavy machinery or work from heights 
because of his seizure disorder.  

Private medical records, dated in October 2000, show that the 
veteran's seizure disorder was well controlled.  

VA records, dated from January 2001 to August 2001, show 
treatment for obsessive-compulsive disorder and depression.  

VA records, dated in November 2002, show treatment for 
chronic periodontitis.  In June 2004, the seizure disorder 
was well controlled with medication.  It was noted that the 
last seizure was in June 2000.  

Service Connection for a Dental Disorder

The veteran contends that his dental disorder is related to 
his service-connected seizure disorder.

Service connection will be granted for a disability that is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a).  Further, a 
disability, which is aggravated by a service-connected 
disorder, may be service connected to the degree that the 
aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 
(1995).

When a veteran contends that a service-connected disability 
caused or aggravated a secondary disability, there must be 
competent medical evidence of such causation or aggravation.  
Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995); Jones v. Brown, 7 Vet. 
App. 134 (1994).  To prevail on the issue of secondary 
service causation, the record must show: (1) evidence of a 
current disability; (2) evidence of a service-connected 
disability; and, (3) medical nexus evidence establishing a 
connection between the current disability and the service-
connected disability.  Wallin, supra.

While chronic periodontitis has been documented, there is no 
medical evidence that the dental disorder is related to the 
service-connected seizure disorder or related to the 
medication for the service- connected seizure disorder.  

The Board has considered the veteran's contentions, however; 
they do not constitute competent evidence with respect to 
medical causation or a medical diagnosis. Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board finds that the preponderance of the evidence is 
against the claim of service connection for a dental 
disorder, secondary to the service-connected seizure 
disorder, as either causally related or by aggravation.  

Service Connection for a Psychiatric Disorder 

The veteran contends that his psychiatric disorder is related 
to his service-connected seizure disorder.  

The first step of the Wallin analysis is evidence of a 
current disability.  The record does contain evidence of a 
psychiatric disorder, which has been variously diagnosed. 

As for the second step of the Wallin analysis, that is, 
evidence of a service-connected disability, service 
connection has been established for a seizure disorder.  

The third step of the Wallin analysis is medical evidence of 
a nexus between the nonservice-connected disability and the 
service-connected disability.  In this case, no such nexus 
has been established.  

As for the veteran's statement that his psychiatric disorder 
is caused or aggravated by the service-connected seizure 
disorder, where as here the question of causation and 
aggravation is a medical one, credible medical evidence is 
required.  As a layperson, the veteran is not qualified to 
relate a psychiatric disorder to the service-connected 
disability because such an opinion requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
psychiatric disorder, secondary to the service-connected 
seizure disorder, as either causally related or by 
aggravation..

An Initial Rating in Excess of 20 Percent Prior to 
November 1, 1996

Disability evaluations are determined by application of a 
schedule of ratings, which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

The Board will consider appellant's service-connected seizure 
disorder on appeal in the context of the total history of 
that disability, particularly as it affects the ordinary 
conditions of daily life, including employment, as required 
by the provisions of 38 C.F.R. §§ 4.1, 4.2, 4.10 and other 
applicable provisions.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

The rating criteria for seizure disorders, set forth under 
Diagnostic Codes 8910 (grand mal epilepsy) and 8911 (petit 
mal epilepsy), are as follows:  a 60 percent evaluation is 
warranted for 3 major seizures, or 9 to 10 minor seizures 
weekly, during the preceding year; a 40 percent evaluation is 
warranted for 1 major seizure during the preceding 6 months 
or 2 major seizures, or 5 to 8 minor seizures weekly, during 
the preceding year; and a 20 percent evaluation is warranted 
for 1 major seizure during the preceding 2 years or 2 minor 
seizures during the preceding 6 months.  38 C.F.R. § 4.124a, 
Diagnostic Codes 8910, 8911 (2004).

Note (1): A major seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness. Note (2): A 
minor seizure consists of a brief interruption in 
consciousness or conscious control associated with staring or 
rhythmic blinking of the eyes or nodding of the head 
("pure" petit mal), or sudden jerking movements of the 
arms, trunk, or head (myoclonic type) or sudden loss of 
postural control (akinetic type).  38 C.F.R. § 4.124a, 
Diagnostic Code 8910.

In a June 1999 rating decision, service connection was 
granted for a seizure disorder and assigned a assigned a 20 
percent.  In a September 2000 rating decision granted an 
evaluation to 40 percent for seizure disorder, effective 
November 1, 1996.

With respect to the period prior to November 1, 1996, VA 
records from 1990 to 1996 showed that the veteran was treated 
for a seizure disorder, however, his last seizure occurred in 
1990.  Questionable nocturnal seizures were noted, but 
neither the frequency nor the character of the seizures was 
documented.  

As the evidence of record does not confirm at least 1 major 
seizure in a six-month period, 2 major seizures in a one-year 
period, or an average of at least 5 to 8 minor seizures 
weekly, the preponderance of the evidence is against a 
disability rating in excess of 20 percent for a seizure 
disorder prior to November 1, 1996. 

An Initial Rating in Excess of 40 Percent From November 1, 
1996

The objective medical evidence of record for the period from 
November 1, 1996, does not show that the veteran was 
averaging at least one major seizure in four months over the 
last year, or 9-10 minor seizures per week, which is 
necessary to be shown in order to warrant a rating in excess 
of 40 percent under Diagnostic Code 8910.  The record shows 
that the veteran's last reported seizure was June 2000 and 
that the seizures are well controlled with medication.  

The Board therefore finds that the preponderance of the 
evidence is against a rating in excess of 40 percent from 
November 1, 1996.  

Total Disability Rating 

The veteran's service connected disabilities are seizure 
disorder, (40 percent), and tinea cruris (noncompensable).  
The combined disability evaluation is 40 percent.

A total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service- connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16.  

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.

The veteran's service-connected disability ratings of 0 
percent for tinea cruris and 40 percent for a seizure 
disorder do meet the schedular criteria for consideration of 
a TDIU rating under 38 C.F.R. § 4.16(a) (one service-
connected disability ratable at 40 percent or more).  

The Board must now consider whether the veteran's service- 
connected disabilities of tinea cruris and seizure disorder, 
without consideration of any of his non service-connected 
disabilities, preclude all forms of substantially gainful 
employment, which are consistent with his education and 
occupational experience.

The veteran's DD Form 214 shows that he completed his GED at 
the high school level.  The record also shows that he has 
worked as a file clerk, domestic engineer, and computer 
programmer.  In his April 1999 claim for TDIU, the veteran 
stated that he last worked in April 1990 due to grand mal 
epilepsy.  

The file contains VA records from February 1990 to June 2004 
and several VA examination reports that show that the seizure 
disorder is well controlled with medication.  None of the 
evidence shows that the veteran's service-connected 
disabilities of tinea cruris and seizure disorder alone are 
the reason that he is currently unemployed.  In November 
1999, a VA physician did not find the veteran unemployable 
for any reason.  Based on the evidence of record, the 
service-connected disabilities do not preclude the veteran 
from engaging in substantially gainful employment. 

The Board has also considered the potential for an extra-
schedular rating under 38 C.F.R. § 3.321(b)(1).  The evidence 
does not show an exceptional or unusual disability picture as 
would render impractical the application of the regular 
schedular rating standards.  The evidence of record does not 
demonstrate that the service-connected disabilities require 
frequent periods of hospitalization.  And while it is 
undisputed that the service-connected seizure disorder 
interferes with employment, the schedular rating criteria are 
designed to take such factors into account.  Therefore, given 
the lack of evidence showing an unusual disability not 
contemplated by the rating schedule, the Board concludes the 
criteria for submission for extra-schedular consideration 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. 

                                                                                              
(Continued on next page)


ORDER

Service connection for a dental disorder, secondary to the 
service-connected seizure disorder, is denied.  

Service connection for a psychiatric disorder, secondary to 
the service-connected seizure disorder, is denied.  

An initial rating in excess of 20 percent for a seizure 
disorder prior to November 1, 1996, is denied.

An initial rating in excess of 40 percent for a seizure 
disorder from November 1, 1996, is denied.  

A total disability rating based on individual unemployability 
due to service connected-disabilities is denied.  


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



